Citation Nr: 9922787	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to June 1, 1998, for 
the payment of nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran, who died on September [redacted], 1997, served on 
active duty from January 1964 to January 1966.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in North Little Rock, Arkansas, in which the 
appellant was advised that VA death pension benefits were 
payable effective from June 1, 1998.


FINDINGS OF FACT

1.  The appellant and the veteran were married at the time of 
the veteran's death.

2.  The veteran died on September [redacted], 1997, at the age 
of 55, from pulmonary embolus, due to deep vein thrombosis, post 
cholecystectomy.

3.  The appellant submitted an application for death pension 
benefits (VA Form 21-534) which was received by the RO on May 
12, 1998.

4.  In an administrative action dated in May 1998, the RO 
granted the appellant's claim of for VA death pension 
benefits, payable effective from June 1, 1998; as explained 
in a Statement of the Case issued in July 1998, the effective 
date of the award of benefits was determined to be May 12, 
1998, the date of receipt of the claim for death pension 
benefits.




CONCLUSION OF LAW

There is no statutory or regulatory basis for an effective 
date for an award of death pension benefits earlier than May 
12, 1998, or for payment of such benefits prior to June 1, 
1998.  38 U.S.C.A. §§ 5110, 5111 (West 1991); 38 C.F.R. §§ 
3.31, 3.400(c)(3)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, contends that an 
effective date prior to May 12, 1998 for the award of death 
pension benefits is warranted.  She argues that she would 
have filed her claim within 45 days of the veteran's death 
had she been informed that she was eligible for death pension 
benefits.  

The veteran died at the VA Medical Center in Memphis, 
Tennessee, on September [redacted], 1997, at the age of 55, 
from pulmonary embolus, due to deep vein thrombosis, post 
cholecystectomy.   

Following the veteran's death, the appellant filed an 
Application for Burial Benefits (VA Form 21-530) in March 
1998.  Burial expenses were authorized by the VA as shown in 
correspondence dated in June 1998.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child, which was received by the RO on 
May 12, 1998.

In an administrative decision dated in May 1998, the RO 
advised the appellant that the claim for VA pension benefits 
had been approved effective from June 1, 1998.  In June 1998, 
the appellant expressed disagreement with the effective date 
assigned, indicating that she would have filed her claim 
earlier had she been informed of her eligibility for pension 
benefits, and that the proper effective date should be the 
date of the veteran's death, September [redacted], 1997.

In a Statement of the Case issued in July 1998, the RO 
indicated that an effective date of May 12, 1998, the date of 
receipt of the claim, had been established for the award of 
death pension benefits, and denied entitlement to an 
effective date prior to May 12, 1998.

Generally, the effective date for the award of death pension 
benefits based on claims received on or after October 1, 
1984, is the first day of the month in which the veteran's 
death occurred if the claim is received within 45 days after 
the date of death otherwise, the effective date is the date 
of the receipt of the claim.  38 U.S.C.A. § 5110(d)(2) (West 
1991); 38 C.F.R. § 3.400(c)(3)(ii) (1998).

Applicable regulations also provide that payment of monetary 
benefits based on an award of pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111 (West 
1991); 38 C.F.R. § 3.31 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits. The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (1998).

In this case, the appellant's claim for death pension 
benefits was received on May 12, 1998.  Thus this application 
for VA death benefits was received more than 45 days after 
the veteran's death.  Therefore, the earliest effective date 
which could possibly be assigned under the provisions of 38 
C.F.R. § 3.400(c)(3)(ii) for the appellant's death pension 
benefits as a matter of law is the date of receipt of the 
claim, or May 12, 1998, as is currently assigned.

The Board has also reviewed the record in order to determine 
whether a formal or informal claim may have been filed prior 
to May 12, 1998.  The record reflects that an application for 
burial benefits was filed in March 1998.  However, an 
application for burial benefits may not be construed as 
either a formal or informal application for DIC or death 
pension benefits.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, (hereinafter, "the Court")) 
in Shields v. Brown, 8 Vet. App. 346 (1995) held that an 
application for burial benefits was not in and of itself an 
application for DIC (or for death pension) benefits.  In 
Shields, the Court indicated that an application for burial 
benefits "may not be construed as an informal claim for DIC 
benefits" pursuant to 38 C.F.R. § 3.155, because the 
appellant did not identify DIC (or death pension) benefits as 
among the benefits being sought.  Moreover, in this case, the 
application for burial benefits was not made until March 
1998, more than 45 days following the veteran's death.  Thus, 
the appellant's application for burial benefits is not deemed 
to constitute an informal claim for DIC or death pension 
benefits.  

In the appellant's case, the regulations by which the Board 
is bound require that a specific form be filed in order for 
death benefits to be paid.  38 U.S.C.A. § 5105(a) (West 
1991); 38 U.S.C.A. § 3.152(a) (1998).  Quite simply, a 
properly completed application form for death pension 
benefits (VA Form 21-534) was not received by the RO until 
May 12, 1998.  Thus, the effective date of the award of death 
pension benefits could not be prior to that date.  Having 
established May 12, 1998 as the appropriate, effective date 
the provisions of 38 C.F.R. § 3.31, governing the payment of 
monetary benefits are applicable.  Under that regulation, 
payment of monetary benefits based on an award of pension may 
not be made to an individual for any period before the first 
day of the calendar month following the month in which the 
award or increased award became effective.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (1998).  Accordingly, upon 
the assignment of an effective date of May 12, 1998, payment 
of monetary benefits would commence as of June 1, 1998, as 
was the case here.

The appellant has also argued that she was not properly 
notified of her potential eligibility for VA death pension 
benefits and that had she been properly advised, she would 
have filed an application for such benefits prior to May 
1998.  Accordingly, she maintains that the effective date of 
those benefits should revert to September [redacted], 1997, 
the date of the veteran's death.

An error in advice given by a VA employee is an extremely 
disturbing and regretful occurrence.  Even if such occurred 
in this case, the Board must point out, however, that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [referring to the 
rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990).  OPM held that the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits.  OPM, 496 
U.S. at 424].  In Lozano v. Derwinski, 1 Vet. App. 184, 185- 
86 (1991), relying upon OPM, the Court held that a clerical 
error could not be relied on to estop from denying monetary 
benefits.  See also Schweiker v. Hansen, 450 U.S. 785, 788-90 
(1991) and Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The 
statute in this case specifically provides that the effective 
date is contingent upon the date of application.  Thus, the 
appellant's reliance on inaccurate advice give by the RO 
cannot provide the basis for an earlier effective date.

In light of the governing statutory and regulatory 
provisions, the effective date of the appellant's award of VA 
death pension benefits was properly determined to be 
effective from May 12, 1998, with payments commencing 
effective from June 1, 1998.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date earlier than June 1, 1998 for the payment 
of VA death pension benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

